Citation Nr: 0415467	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  98-14 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple joint pain 
and arthralgia, including of the right shoulder, right elbow, 
hips, knees, fingers, wrists, and ankles, including as due to 
an undiagnosed illness.

2.  Entitlement to service connection for low back pain, 
including as due to an undiagnosed illness.

3.  Entitlement to service connection for left body aching, 
including as due to an undiagnosed illness.

4.  Entitlement to service connection for foot discomfort, 
including as due to an undiagnosed illness.

5.  Entitlement to service connection for mild depressive 
disorder, claimed as memory and concentration deficits, sleep 
problems, restlessness, fatigue, frustration, irritability, 
mood swings, short temper, neurotic appetite, depression, 
loss of interest, and anxiety, including as due to an 
undiagnosed illness.

6.  Entitlement to service connection for loose stools, 
including as due to an undiagnosed illness.

7.  Entitlement to service connection for a gastrointestinal 
disorder, with symptoms of stomach gas, choking, and 
occasional vomiting, including as due to an undiagnosed 
illness.

8.  Entitlement to service connection for weight gain, 
including as due to an undiagnosed illness.

9.  Entitlement to service connection for swelling of the 
lymphnodes, including as due to an undiagnosed illness.

10.  Entitlement to service connection for a skin disorder of 
the scalp, including as due to an undiagnosed illness.

11.  Entitlement to service connection for itchy lesions of 
the forearms, including as due to an undiagnosed illness.

12.  Entitlement to service connection for frequent urination 
and nocturia, including as due to an undiagnosed illness.

13.  Entitlement to service connection for palpitations, 
including as due to an undiagnosed illness.

14.  Entitlement to service connection for bleeding gums, 
including as due to an undiagnosed illness.

15.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness.

16.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sinusitis, including a frequent stuffy nose, including as due 
to an undiagnosed illness.  
17.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
pulmonary disorder, including asthma, including as due to an 
undiagnosed illness.

18.  Entitlement to an increased evaluation for avulsion scar 
of the tip of the right fourth digit, currently evaluated as 
10 percent disabling.

19.  Entitlement to an increased evaluation for left lateral 
epicondylitis, left elbow, currently evaluated as 10 percent 
disabling.

20.  Entitlement to an increased evaluation for tendonitis, 
left shoulder, currently evaluated as 10 percent disabling.

21.  Entitlement to an increased evaluation for tinea 
versicolor, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from March 1971 to January 
1973 and from February 1991 to June 1991.  His claims come 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The RO has certified for appeal multiple issues, including 
entitlement to service connection for a frequent stuffy nose, 
sinusitis, and swelling of the lymphnodes, and entitlement to 
service connection for a pulmonary disorder, to include 
asthma, both including as due to an undiagnosed illness.  
However, these issues are more appropriately characterized as 
entitlement to service connection for swelling of the 
lymphnodes, whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for sinusitis, including a frequent stuffy nose, 
including as due to an undiagnosed illness, and whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for a pulmonary disorder, 
including asthma, including as due to an undiagnosed illness.  
This is so because, in rating decisions dated March 1993 and 
September 1995, the RO initially denied the veteran's claims 
of entitlement to service connection for sinusitis and 
pulmonary disorders (and in so doing, considered the 
veteran's service in the Persian Gulf), and thereafter, the 
veteran did not appeal the RO's decisions.  The RO's March 
1993 and September 1995 decisions are thus final and the 
claims must be reopened before the Board decides them on 
their merits.   

The Board remands the following claims to the RO via the 
Appeals Management Center in Washington, DC: entitlement to 
service connection for multiple joint pain and arthralgia, 
including of the right shoulder, right elbow, hips, knees, 
fingers, wrists, and ankles; entitlement to service 
connection for low back pain; entitlement to service 
connection for left body aching; entitlement to service 
connection for foot discomfort; entitlement to service 
connection for loose stools; entitlement to service 
connection for a gastrointestinal disorder, with symptoms of 
stomach gas, choking, and occasional vomiting; entitlement to 
service connection for a skin disorder of the scalp; 
entitlement to service connection for itchy lesions of the 
forearms; entitlement to service connection for headaches 
(all including as due to an undiagnosed illness); whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for sinusitis, including a 
frequent stuffy nose; whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for a pulmonary disorder, including asthma (both 
including as due to an undiagnosed illness); entitlement to 
an evaluation in excess of 10 percent for avulsion scar of 
the tip of the right fourth digit; entitlement to an 
evaluation in excess of 10 percent for left lateral 
epicondylitis, left elbow; entitlement to an evaluation in 
excess of 10 percent for tendonitis, left shoulder; and 
entitlement to an evaluation in excess of 10 percent for 
tinea versicolor.  VA will notify the veteran and his 
representative if they are required to take further action 
with regard to these claims.  

In a Written Brief Presentation dated February 2004, the 
veteran's representative refers to a claim the veteran 
allegedly filed in January 2004, specifically, a claim for an 
increased evaluation for a disorder manifested by knee pain 
and limitation of motion.  The claims file contains no such 
claim.  The Board is thus unclear whether the RO is in 
possession of that claim and has taken action in response 
thereto.  If not, the representative's raised claim is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  VA has provided the veteran adequate notice and 
assistance with regard to his claims.

2.  The veteran served on active duty in the Persian Gulf in 
support of Operation Desert Storm.

3.  Physicians have attributed the veteran's memory and 
concentration deficits, sleep problems, restlessness, 
fatigue, frustration, irritability, mood swings, short 
temper, neurotic appetite, depression, loss of interest, and 
anxiety to antisocial personality disorder, depression, and 
mild depressive disorder, known diagnosed illnesses.

4.  Mild depressive disorder is not related to the veteran's 
active service.

5.  Physicians have attributed the veteran's weight gain to 
antisocial personality disorder, depression, and mild 
depressive disorder, known diagnosed illnesses.

6.  A disorder manifested by weight gain is not related to 
the veteran's active service.

7.  The veteran does not currently have a disorder manifested 
by swelling of the lymphnodes.

8.  The veteran does not currently have a disorder manifested 
by frequent urination and nocturia.

9.  The veteran does not currently have a disorder manifested 
by palpitations.  

10.  The veteran does not currently have a disorder 
manifested by bleeding gums.  


CONCLUSIONS OF LAW

1.  Mild depressive disorder was not incurred in or 
aggravated by active service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1117, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.317 (2003).

2.  Weight gain was not incurred in or aggravated by active 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 
(2003).

3.  Swelling of the lymphnodes was not incurred in or 
aggravated by active service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1117, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.317 (2003).

4.  Frequent urination and nocturia were not incurred in or 
aggravated by active service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1117, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.317 (2003).

5.  Palpitations were not incurred in or aggravated by active 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 
(2003).

6.  Bleeding gums were not incurred in or aggravated by 
active service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include entitlement to service 
connection for mild depressive disorder, claimed as memory 
and concentration deficits, sleep problems, restlessness, 
fatigue, frustration, irritability, mood swings, short 
temper, neurotic appetite, depression, loss of interest, and 
anxiety, entitlement to service connection for weight gain, 
entitlement to service connection for swelling of the 
lymphnodes, entitlement to service connection for frequent 
urination and nocturia, entitlement to service connection for 
palpitations, and entitlement to service connection for 
bleeding gums, all including as due to an undiagnosed 
illness.  The RO denied the veteran entitlement to these 
benefits in a rating decision dated December 1997.  This 
appeal ensues from that decision.  

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA eliminated 
the concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  The VCAA and its implementing regulations are 
applicable to the claims now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiated claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which part, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In a Written Brief Presentation dated 
February 2003, the veteran's representative argues that VA 
has not yet satisfied the provisions of the VCAA and recent 
case precedent.  However, for the reasons noted below, the 
Board finds that, with regard to some of the veteran's 
claims, VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these particular claims 
does not prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

First, in a letter dated October 2002, the RO notified the 
veteran of the evidence needed to substantiate his claims for 
service connection, including medical evidence linking a 
current disability to service, and explained the 
circumstances pursuant to which he could be paid benefits 
secondary to his Gulf War service.  The RO also notified the 
veteran of VA's newly expanded duties to notify and assist 
and indicated that it was developing his claims pursuant to 
the latter duty and would assist the veteran in obtaining and 
developing all pertinent evidence provided he identified the 
source or sources thereof.  The RO explained that it was 
required to make reasonable efforts to assist the veteran in 
obtaining all pertinent evidence, including medical records, 
employment records, and records from federal agencies, but 
that ultimately, it was the veteran's responsibility to 
ensure the RO's receipt of all pertinent information.  The RO 
also explained that it would afford the veteran a VA 
examination or obtain a medical opinion if necessary.  The RO 
indicated that, in the meantime, the veteran should send to 
the RO, or tell the RO about, all additional evidence that 
was not previously considered that pertained to the issues on 
appeal.

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that the Court's 
decision in Pelegrini is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

While the Court in Pelegrini did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.   

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court.  Otherwise it would not have taken "due 
account of the rule of prejudicial error" in reviewing the 
Board's decision.  See 38 U.S.C. § 7261(b)(2) (West 2002); 
see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.").  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a) (West 2002), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  Pelegrini, 17 Vet. 
App. at 422.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided the veteran in October 2002 was not 
sent prior to the first AOJ adjudication of the claim, it was 
sent prior to the transfer and certification of the veteran's 
appeal to the Board.  

The content of the notice complied with the express 
requirements of the law as found by the Court in Pelegrini.  
As previously indicated, this notice informed the veteran of 
the evidence and information needed to support his claims.  
It also indicated that VA would assist the veteran in 
obtaining all outstanding evidence, but that in the meantime, 
the veteran should submit any pertinent evidence he had to 
support his claims.  See Pelegrini, 17 Vet. App. at 422 
(holding that VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim).  But see VAOPGCPREC 1-2004 (holding that the 
Court's statement in Pelegrini that section § 3.159(b)(1), 
explicitly, and section § 5103(a), implicitly, requires VA to 
request the veteran to provide all evidence in his possession 
that pertains to his claim is obiter dictum and not binding 
on the Board and that section § 5103(a) does not require VA 
to seek evidence other than that identified as necessary to 
substantiate a claim).  

Moreover, in addition to sending the October 2002 notice, the 
RO provided the veteran more information with regard to his 
claims in rating decisions dated December 1997, October 2002 
and March 2003, letters notifying the veteran of those 
decisions, a statement of the case issued in May 1998, a 
supplemental statement of the case issued in October 2002, 
and a letter dated October 2003.  In these documents, the RO 
again notified the veteran of the information and evidence 
needed to substantiate his claims.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  The RO also notified the veteran of the 
reasons for which his claims had been denied and the evidence 
it had considered in denying those claims, and provided him 
the regulations pertinent to his claims, including those 
governing VA's duties to notify and assist.  

B.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claims, 
including service medical and personnel records, VA and 
private treatment records, and records from Eglin Air Force 
Regional Hospital.  VA also conducted medical inquiry in an 
effort to substantiate the veteran's claims.  38 U.S.C.A.§ 
5103A(d) (West 2002).  Specifically, VA afforded the veteran 
VA examinations of the claimed conditions, during which 
examiners addressed the existence and etiology of those 
disorders.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.   

II.  Analysis of Claims

The veteran seeks service connection for multiple disorders 
allegedly incurred while serving in the Persian Gulf in 
support of Operation Desert Storm.  Service connection may be 
granted for disability resulting from injury or disease 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and arthritis became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2003).  

With regard to claims for service connection under 38 
U.S.C.A. § 1117 (West 2002), based on service in the Persian 
Gulf, the law provides the following:

(a)(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest (A) 
during service on active duty in the 
Armed Forces in the Southwest  Asia 
theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 
percent or more during the presumptive 
period prescribed under subsection (b).

(a)(2) For purposes of this subsection, 
the term "qualifying chronic 
disability" means a chronic disability 
resulting from any of the following (or 
any combination of any of the following): 
(A) An undiagnosed illness; (B) A 
medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms; 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service connection.

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that 
the Secretary determines is appropriate 
for presumption of service connection for 
purposes of this section. 

* *

(f) For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West 2002).  

The regulation implementing the foregoing statute provides, 
in relevant part, that except as provided otherwise, VA shall 
pay compensation in accordance with chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, 
provided that such disability (I) became manifest either 
during active duty in the South West Asia theater of 
operations during the Gulf War, or to a compensable degree no 
later than December 31, 2006, and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2003). 

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a)(3) (2003).  Disabilities that have existed for at 
least 6 months, and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered "chronic."  38 C.F.R. § 3.317(a)(4) 
(2003).

A.  Complaints Affecting Memory, Concentration, Sleep, 
Strength, Endurance, Mood, Appetite, and Mental State

In written statements submitted while this appeal was 
pending, neither the veteran, nor his representative made any 
assertions specific to this particular claim.  However, 
during a VA mental disorders examination conducted in October 
1997, the veteran asserted that, since he returned from the 
Persian Gulf, he had been having sleeping problems, 
restlessness, fatigue, exhaustion, memory problems, 
difficulties retaining information and understanding 
information, a limited attention span, a short temper, 
irritability, mood swings, a neurotic appetite, frustration, 
depression, and increased anxiety.  The veteran believes that 
service connection is warranted for these symptoms based on 
their relationship to his Persian Gulf service.  

As previously indicated, the veteran had active service from 
March 1971 to January 1973 and from February 1991 to June 
1991, including in the Persian Gulf in support of Operation 
Desert Storm.  His service medical records reflect that, 
during an enlistment examination conducted in March 1970, an 
examiner noted hives, possibly due to nervousness.  During 
his periods of active service, however, the veteran did not 
report any complaints associated with his mental state and no 
examiner noted any psychiatric symptomatology. 

Following discharge, beginning in 1994, the veteran 
complained of, and sought treatment for, psychiatric 
complaints.  During outpatient visits, physicians attributed 
these complaints to antisocial personality disorder, 
depression, and possible cyclothymic disorder with 
hypochondriacal symptoms.  A VA examiner confirmed probable 
depression during a VA Persian Gulf Registry examination 
conducted in September 1994.  Another VA examiner confirmed 
mild depressive disorder, not otherwise specified, during a 
VA mental disorders examination conducted in November 1997.  
No medical professional linked a psychiatric disorder to 
either of the veteran's periods of active service.  

The preponderance of the evidence is clearly against the 
veteran's claim of entitlement to service connection for mild 
depressive disorder, claimed as memory and concentration 
deficits, sleep problems, restlessness, fatigue, frustration, 
irritability, mood swings, short temper, neurotic appetite, 
depression, loss of interest, and anxiety, including as due 
to an undiagnosed illness.  To merit an award of service 
connection under 38 U.S.C.A. § 1110, or § 1117, the veteran 
must submit competent evidence establishing the existence of 
a present disability resulting from service, or establishing 
that he has objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness.  In this case, the 
veteran has submitted no such evidence, other than his own 
assertions.  Unfortunately, the veteran is not considered 
qualified to diagnose a disability or to establish the 
required nexus between a disability and service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).  

Since service, medical professionals have attributed the 
veteran's memory, concentration, sleep, strength, endurance, 
mood, appetite, and mental state complaints to known 
diagnosed psychiatric illnesses.  No medical professional has 
related those known diagnosed psychiatric illnesses to either 
of the veteran's periods of active service.  Based on the 
foregoing, the Board concludes that mild depressive disorder, 
claimed as memory and concentration deficits, sleep problems, 
restlessness, fatigue, frustration, irritability, mood 
swings, short temper, neurotic appetite, depression, loss of 
interest, and anxiety, was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in 
resolution of this claim and the claim must be denied. 

B.  Weight Gain

In written statements submitted while this appeal was 
pending, neither the veteran, nor his representative made any 
assertions specific to this particular claim.  However, 
during VA outpatient visits and VA examinations conducted 
since 1994, the veteran asserted that, since he returned from 
the Persian Gulf, his weight had been fluctuating.  The 
veteran believes that service connection is warranted for 
weight gain based on its relationship to his Persian Gulf 
service.  

During the veteran's periods of active service from March 
1971 to January 1973 and from February 1991 to June 1991, he 
did not report any complaints associated with his weight and 
no examiner noted any disorder manifested by weight gain.

Following discharge, beginning in 1994, the veteran 
complained of fluctuating weight.  During outpatient visits, 
physicians attributed these complaints to antisocial 
personality disorder and depression.  The veteran again 
complained of fluctuating weight during a VA Persian Gulf 
Registry examination conducted in September 1994.  The VA 
examiner diagnosed, in pertinent part, probable depression.  
Another VA examiner confirmed mild depressive disorder, not 
otherwise specified, during a VA mental disorders examination 
conducted in November 1997.  On that date, the veteran 
reported an increase in weight.  No medical professional 
linked weight gain to either of the veteran's periods of 
active service.  

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for weight gain.  
Since service, medical professionals have attributed the 
veteran's fluctuating weight, including his gain, to known 
diagnosed psychiatric illnesses.  Moreover, no medical 
professional has related the weight gain, or a disorder 
manifested by weight gain, to either of the veteran's periods 
of active service.  Based on the foregoing, the Board 
concludes that weight gain was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in 
resolution of this claim and the claim must be denied. 

C.  Swelling of the Lymphnodes

During the veteran's periods of active service, the veteran 
did not report, and no examiner noted, swollen lymphnodes.  
In fact, during a June 1991 visit for complaints attributed 
to acute sinusitis, an examiner noted normal lymphnodes.

Following discharge, the veteran did not seek treatment for 
swollen lymphnodes.  During a VA Persian Gulf Registry 
examination conducted in September 1994, he reported that he 
developed this condition when he had a sore throat, but the 
examiner noted a clear throat and did not diagnose any 
disorder manifested by swollen lymphnodes.  During a VA nose 
and throat examination conducted in October 1997, the veteran 
did not complain of, and the examiner did not note, swollen 
lymphnodes.

To merit an award of service connection under 38 U.S.C.A. § 
1110, the veteran must submit competent evidence establishing 
the existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, the veteran has submitted no evidence, other than his 
own assertions, diagnosing a current disability manifested by 
swelling of the lymphnodes.  As previously indicated, under 
Espiritu, 2 Vet. App. at 494-95, the veteran's assertions, 
alone, are not considered competent evidence of a diagnosis 
of a current disability.  

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for swelling of 
the lymphnodes.  Since service, no medical professional has 
diagnosed the veteran with a disorder manifested by swelling 
of the lymphnodes.  Based on the foregoing, the Board 
concludes that swelling of the lymphnodes was not incurred in 
or aggravated by service and may not be presumed to have been 
so incurred.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in resolution of this claim and the claim must be 
denied. 

D.  Frequent Urination and Nocturia

During the veteran's periods of active service, the veteran 
did not report, and no examiner noted, frequent urination or 
nocturia.  

Following discharge, the veteran did not seek treatment for 
frequent urination or nocturia.  During a VA Persian Gulf 
Registry examination conducted in September 1994, he reported 
that he had had urinary frequency and hesitation.  The 
examiner noted no genitourinary abnormalities and did not 
diagnose any disorder manifested by frequent urination and 
nocturia.  During a VA cystitis and bladder examination 
conducted in October 1997, the veteran reported nocturia.  
The examiner indicated that it was difficult to separate the 
latter complaint from the veteran's sleep disturbance and 
that he doubted the veteran had true nocturia.  The examiner 
noted no pyuria, pain or tenderness, or incontinence and no 
abnormality of the urinary tract, urinary bladder or prostate 
gland.  He did not diagnose any disorder manifested by 
frequent urination and nocturia.

Again, the veteran has submitted no evidence, other than his 
own assertions, diagnosing a current disability manifested by 
frequent urination and nocturia.  The preponderance of the 
evidence is thus against the veteran's claim of entitlement 
to service connection for those conditions.  Based on this 
fact, the Board concludes that frequent urination and 
nocturia were not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  The evidence 
is not in relative equipoise; therefore, the veteran may not 
be afforded the benefit of the doubt in resolution of this 
claim and the claim must be denied. 

E.  Palpitations

During the veteran's periods of active service, the veteran 
did not report, and no examiner noted, heart palpitations. 

Following discharge, the veteran did not seek treatment for 
heart palpitations.  During a VA Persian Gulf Registry 
examination conducted in September 1994, he reported that he 
had experienced palpitations, which felt like his heart was 
splashing.  The examiner noted no cardiovascular 
abnormalities and did not diagnose any disorder manifested by 
palpitations.  Rather, the veteran's heart had a regular rate 
and rhythm and no murmurs and an electrocardiogram and chest 
x-ray were normal.  During a VA disease of the heart 
examination conducted in October 1997, the veteran reported 
that he had never been diagnosed with a cardiac problem, 
including hypertension.  He also reported that he had no 
symptoms related to his cardiovascular system.  The examiner 
noted a normal heart with a regular rhythm, but somewhat 
distant heart sounds, no murmurs or gallop sounds, and normal 
peripheral pulses.  He also noted blood pressure of 128/90 
and a normal electrocardiogram and chest x-rays.  He did not 
diagnose any disorder manifested by palpitations.  Rather, he 
concluded that there was no evidence of heart disease.

The veteran has submitted no competent evidence diagnosing a 
current disability manifested by palpitations.  The 
preponderance of the evidence is thus against the veteran's 
claim of entitlement to service connection for palpitations.  
Based on this fact, the Board concludes that palpitations 
were not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in resolution of this claim 
and the claim must be denied. 

F.  Bleeding Gums

During the veteran's periods of active service, the veteran 
did not report, and no examiner noted, bleeding gums. 

Following discharge, the veteran did not seek treatment for 
bleeding gums.  During a VA Persian Gulf Registry examination 
conducted in September 1994, he reported that, since 1991, he 
had had bleeding gums.  The examiner noted a clear mouth and 
teeth in good repair and did not diagnose any disorder 
manifested by bleeding gums.  

The veteran has submitted no competent evidence diagnosing a 
current disability manifested by bleeding gums.  The 
preponderance of the evidence is thus against the veteran's 
claim of entitlement to service connection for bleeding gums.  
Based on this fact, the Board concludes that bleeding gums 
were not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in resolution of this claim 
and the claim must be denied. 


ORDER

Service connection for mild depressive disorder, claimed as 
memory and concentration deficits, sleep problems, 
restlessness, fatigue, frustration, irritability, mood 
swings, short temper, neurotic appetite, depression, loss of 
interest, and anxiety, including as due to an undiagnosed 
illness, is denied.

Service connection for weight gain, including as due to an 
undiagnosed illness, is denied.

Service connection for swelling of the lymphnodes, including 
as due to an undiagnosed illness, is denied.

Service connection for frequent urination and nocturia, 
including as due to an undiagnosed illness, is denied.

Service connection for palpitations, including as due to an 
undiagnosed illness, is denied.

Service connection for bleeding gums, including as due to an 
undiagnosed illness, is denied.


REMAND

The veteran claims that he is entitled to service connection 
for multiple joint pain and arthralgia, including of the 
right shoulder, right elbow, hips, knees, fingers, wrists, 
and ankles, low back pain, left body aching, foot discomfort, 
loose stools, a gastrointestinal disorder, with symptoms of 
stomach gas, choking, and occasional vomiting, a skin 
disorder of the scalp, itchy lesions of the forearms, and 
headaches (all including as due to an undiagnosed illness); a 
reopening of his claims of entitlement to service connection 
for sinusitis, including a frequent stuffy nose, and a 
pulmonary disorder, including asthma (both including as due 
to an undiagnosed illness); and increased evaluations for 
avulsion scar of the tip of the right fourth digit, lateral 
epicondylitis of the left elbow, tendonitis of the left 
shoulder, and tinea versicolor.  For the reasons that follow, 
additional action is required before the Board can decide 
these claims.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), are applicable to the 
veteran's appeal.  The VCAA provides that VA must notify a 
claimant of the information needed to substantiate his claim 
and assist him in obtaining and fully developing all of the 
evidence relevant to that claim.  As previously indicated, 
the United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
these provisions.  Quartuccio, 16 Vet. App. at 183.  

In this case, VA has not strictly complied with the VCAA by 
providing the veteran adequate notice regarding his claims.  
In a letter dated October 2002, the RO informed the veteran 
of some, but not all, of the evidence needed to support his 
claims.  Specifically, the RO did not inform the veteran of 
the evidence needed to reopen his claims of entitlement to 
service connection for sinusitis, including a frequent stuffy 
nose, and a pulmonary disorder, including asthma.  It is thus 
necessary for the RO to do so on remand.  The RO should also 
explain to the veteran whether he is responsible for 
submitting evidence to support his claims to reopen or 
whether VA will obtain and associate such evidence with the 
claims file, and provide him all regulations pertinent to 
claims to reopen.

VA also has not strictly complied with the VCAA by providing 
the veteran adequate assistance regarding his claims.  Under 
38 U.S.C.A. § 5103A, VA's duty to assist includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  In this case, for the reasons 
that follow, examinations of most of the disabilities at 
issue in this remand are necessary. 

With regard to the veteran's claims for service connection 
for multiple joint pain, low back pain, left body aching, 
and foot discomfort, the record shows that the veteran 
expressed joint complaints during his second period of 
active service.  Beginning one month after his discharge 
from that particular period of active service, he again 
expressed such complaints, and during outpatient treatment 
rendered thereafter, examiners attributed those complaints 
either to a known diagnosed illness, or to arthralgia or 
polyarthralgia.  In some cases, the examiners diagnosing 
these conditions did not specify the exact joints affected.  
During VA examinations conducted in October 1997, however, 
VA examiners ruled out the existence of any disorder 
manifested by joint pain.  Thereafter, the RO received VA 
treatment records that conflicted with the VA examiners' 
findings.  In a supplemental statement of the case issued in 
October 2002, the RO indicated that, based on this evidence, 
it was planning to afford the veteran another examination of 
his joints.  Such action was never taken.  Given this fact, 
it should be taken on remand. 

With regard to the veteran's claims for service connection 
for loose stools and a gastrointestinal disorder, to include 
symptoms of stomach gas, choking, and occasional vomiting, 
the evidence shows that the veteran sought treatment for 
these types of complaints during his first period of active 
service and was diagnosed with gastroenteritis.  Post-
service medical records show that he expressed the same 
complaints recently, during outpatient treatment and 
examiners diagnosed gastroesophageal reflux.  During a VA 
intestinal problems examination conducted in October 1997, 
the examiner indicated that he suspected that the veteran 
had irritable bowel syndrome, a diagnosis which he indicated 
fit with the veteran's complaints of headaches and a sleep 
disorder, and/or gastro-esophageal reflux disorder.  Given 
these findings, another examination is necessary on remand, 
during which an examiner can reconcile the conflicting 
evidence of record and offer a more definitive opinion as to 
whether the veteran has a gastrointestinal disorder that is 
related to the documented in-service complaints, or whether 
the veteran's gastrointestinal symptoms represent objective 
indications of chronic disability resulting from an 
undiagnosed illness or from a medically unexplained chronic 
multisymptom illness such as irritable bowel syndrome.  

With regard to the veteran's claims for service connection 
for a skin disorder of the scalp and itchy lesions of the 
forearms, the Board notes that the veteran was treated for 
skin complaints during both of his periods of active 
service.  Following discharge, the RO granted the veteran 
service connection for tinea versicolor affecting multiple 
areas of his body.  Since then, the veteran has continued to 
receive treatment for skin complaints, which are now 
affecting additional areas of his body.  The Board is 
unclear whether objective symptoms confirming these 
complaints are part of the veteran's service-connected skin 
disability, or manifestations of a separate nonservice-
connected skin disorder.  On remand, an examiner should 
clarify this matter.

With regard to the veteran's claim for service connection 
for headaches, the record conflicts.  Some medical 
professionals have mentioned the veteran's headaches in the 
context of his psychiatric disorder; one has mentioned them 
in the context of his gastrointestinal disorder.  During the 
October 1997 neurological examination, the examiner ruled 
out the existence of such a disorder despite outpatient 
treatment records showing that the veteran had such 
headaches.  Again, given these findings, another examination 
is necessary on remand, during which an examiner can 
reconcile the conflicting evidence of record and opine 
whether the veteran's headaches, to the extent they exist, 
represent objective indications of chronic disability 
resulting from an undiagnosed illness incurred during 
service in the Persian Gulf.    

With regard to the veteran's claims for increased 
evaluations, the veteran's representative argues that the 
veteran has not been afforded examinations of his service-
connected disabilities in years.  The record confirms the 
representative's assertion.  The RO last afforded the 
veteran VA examinations in October 1997, and since then, the 
veteran has asserted that his disabilities have worsened.  
In light of his assertions, another examination is necessary 
so that the Board can determine the extent to which the 
veteran's service-connected disabilities are currently 
affecting his ability to function.  

Finally, while this appeal was pending, the regulations 
governing ratings of disabilities of the skin, which include 
scars, were amended, effective August 30, 2002.  See 67 Fed. 
Reg. 49,590 (July 31, 2002).  To date, the RO has not 
considered the applicability of the former and revised 
criteria for rating such disabilities to the veteran's 
claims for increased evaluations for an avulsion scar of the 
tip of the right fourth digit and tinea versicolor.  On 
remand, the RO should do so consistent with governing legal 
authority.

In light of the foregoing, this case is REMANDED for the 
following:

1.  VA should afford the veteran a VA 
examination of the following complaints: 
multiple joint pain in the right shoulder, 
right elbow, hips, knees, fingers, wrists, 
ankles, low back, left side of the body, 
and feet (including heels); loose stools, 
stomach gas, choking, and vomiting; skin 
abnormalities on the scalp and forearms; 
and headaches.  VA should notify the 
veteran that if he does not attend the 
scheduled examination, his failure to do 
so might adversely affect his claims for 
service connection.  VA should forward the 
claims file to the examiner for review and 
ask the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) indicate whether there are 
objective symptoms confirming the 
aforementioned complaints; 

b) note which of the symptoms are due 
to specific disease entities, and for 
each specific disease/disorder 
diagnosed, opine whether it is at 
least as likely as not etiologically 
related to the veteran's period of 
active service; 

c) if symptoms are not due to a 
specific disease entity, indicate 
whether they represent objective 
indications of chronic disability 
resulting from an undiagnosed illness 
related to the veteran's Persian Gulf 
War service, or whether they 
represent objective indications of a 
chronic disability resulting from a 
medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome);  

d) if symptoms represent objective 
indication of chronic disability 
resulting from an undiagnosed illness 
or a medically unexplained chronic 
multisymptom illness, the examiner 
should also indicate whether the 
illness has manifested to a 
compensable degree; 

e) with regard to any skin symptoms 
shown to exist; indicate whether they 
are part of the veteran's service-
connected skin disability;

f) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

2.  VA should also afford the veteran a VA 
examination of his service-connected right 
fourth finger, left elbow, left shoulder 
and skin disabilities.  VA should notify 
the veteran that if he does not attend the 
scheduled examination, his failure to do 
so might adversely affect his claims for 
increased evaluations.  VA should forward 
the claims file to the examiner for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) describe the nature and severity 
of all symptoms attributable to the 
veteran's service-connected right 
fourth finger, left elbow, left 
shoulder and skin disabilities;   

b) indicate whether the scar on the 
veteran's right fourth finger is 
superficial, tender, painful, poorly 
nourished, deep, associated with 
underlying tissue loss, ulcerated 
and/or unstable, whether it causes 
limitation of function, to include 
with regard to motion, and whether 
it affects a large area (specify 
size); 

c) indicate whether the veteran has 
limitation of motion of the left 
elbow and left shoulder, and if so, 
describe, in degrees, the extent 
that active and passive motion is 
limited, to include whether there is 
ankylosis;  

d) indicate whether the veteran has 
malunion, nonunion, or dislocation 
of the clavicle or scapula, and if 
there is nonunion, note whether it 
involves loose movement; 

e) indicate whether the veteran's 
tinea versicolor involves 
exfoliation (slight or extensive), 
exudation, itching, crusting, 
extensive lesions and/or marked 
disfigurement, whether the symptoms 
are constant, whether they affect an 
exposed or extensive area (note 
percentage of entire body affected), 
or produce systemic or nervous 
manifestations, and whether they are 
exceptionally repugnant; and 
describe the type and extent of 
therapy required to control the 
symptoms; 

f) describe the extent to which the 
veteran has functional loss during 
flare-ups of left elbow and/or left 
shoulder symptomatology due to 
weakened movement, excess 
fatigability, incoordination, or 
pain on use; indicate whether any 
reported pain is supported by 
adequate pathology and evidenced by 
visible behavior; and describe the 
functional loss in terms of 
additional loss of motion;

g) indicate whether the veteran 
manifests any neurologic 
symptomatology attributable to his 
service-connected left elbow or left 
shoulder disability, and, if so, 
describe the frequency, duration, 
nature and severity of all 
neurologic impairment;

h) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

3.  VA should then review the examination 
reports to ensure that they comply with 
the previous instruction.  If any report 
is deficient in any regard, VA should 
undertake the requisite corrective 
action.  

4.  VA should then review the claims file 
and ensure that any additional 
notification or development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran and 
his representative of the evidence needed 
to support the veteran's claims, including 
his claims to reopen, and indicating 
whether the veteran should submit such 
evidence or whether VA will obtain and 
associate such evidence with the claims 
file.  VA should afford the veteran and 
his representative an opportunity to 
respond to this notice by submitting 
evidence or information or by identifying 
evidence to be obtained and then take 
appropriate follow-up steps to assist the 
veteran in obtaining all identified 
evidence.

5.  Once all development is completed, VA 
should readjudicate the veteran's claims 
based on a consideration of all of the 
evidence of record and pursuant to the 
former and revised criteria for rating 
scars and skin disabilities.  If VA 
denies any benefit sought on appeal, it 
should provide the veteran and his 
representative a supplemental statement 
of the case, which cites all regulations 
pertinent to claims to reopen, and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, VA should 
return this case to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



